     Case 2:16-cv-00818-JAM-JDP Document 92 Filed 11/02/20 Page 1 of 6


1

2

3

4

5

6

7                         UNITED STATES DISTRICT COURT

8                        EASTERN DISTRICT OF CALIFORNIA

9

10   FRIENDS OF THE RIVER, a non-          No.   2:16-cv-00818-JAM-JDP
     profit corporation,
11
                    Plaintiff,
12                                         ORDER GRANTING PLAINTIFF’S
           v.                              MOTION FOR REMAND AND STAY,
13                                         DENYING PLAINTIFF’S MOTION FOR
     NATIONAL MARINE FISHERIES             REMAND SCHEDULE
14   SERVICE, et al.,
15                  Defendants.
16

17         This matter is before the Court on Friends of the River’s

18   (“Plaintiff”) motion for an order of remand, remand schedule, and

19   stay of Section 9 claim.      Mot. to Remand and Stay, ECF No. 85.

20   The National Marine Fisheries Service (“NMFS”) and the United

21   States Army Corps of Engineers (“CORPS”) (collectively, “Federal

22   Defendants”) partially opposed this motion.         Defs.’ Resp., ECF

23   No. 86.    Intervenor Defendants, Yuba County Water Agency, also

24   partially opposed this motion.       Intervenor Def.’s Opp’n., ECF No.

25   87.

26         For the reasons set forth below, the Court GRANTS

27   Plaintiff’s motion for an order of remand, DENIES Plaintiff’s

28   motion for a remand schedule and GRANTS Plaintiff’s motion for
                                           1
     Case 2:16-cv-00818-JAM-JDP Document 92 Filed 11/02/20 Page 2 of 6


1    stay of their Section 9 claim during the remand.1

2                                 I.     BACKGROUND

3           The Corps operates and maintains two dams on the Yuba River,

4    Daguerre Point, and Englebright.        First Amended Compl. (“FAC”),

5    ECF No. 25 ¶ 46.    On May 12, 2014, the NMFS issued a biological

6    opinion (“BiOp”) for Daguerre finding that the Corp’s activities

7    were not likely to jeopardize the survival or recovery of three

8    fish species listed as threatened under the Endangered Species

9    Act (“ESA”).    FAC ¶ 94.    NMFS also issued a letter of concurrence

10   (“LOC”) agreeing with the Corp’s assessment that its activities

11   at Englebright were not likely to adversely affect the listed

12   species.   FAC ¶ 95.    Plaintiff brought nine claims against

13   Federal Defendants challenging these decisions under both the

14   Administrative Procedure Act (“APA”) and the ESA.          See generally

15   FAC.   In an order issued February 22, 2018, this Court denied

16   Plaintiff’s motion for summary judgment and granted summary

17   judgment to the Defendants.       Order, ECF No. 62.

18          The 9th Circuit reversed and remanded in part this Court’s

19   grant of summary judgment, finding that the NMFS’ 2014 BiOp and

20   LOC were arbitrary and capricious.        Friends of the River v. NMFS,
21   786 Fed. App’x 666, 669 (9th Cir. 2019).         Additionally, the 9th

22   Circuit found that Plaintiff’s Section 9 “take” claim was not

23   adequately considered and directed this Court to consider the

24   legal merits of the claim.        Id. at 670-71.   Considering the 9th

25   Circuit’s ruling, Plaintiff now moves this Court to order a

26
27   1 This motion was determined to be suitable for decision without
     oral argument. E.D. Cal. L.R. 230(g). The hearing was
28   scheduled for September 15, 2020.
                                      2
     Case 2:16-cv-00818-JAM-JDP Document 92 Filed 11/02/20 Page 3 of 6


1    remand to the NMFS so it can reassess its 2014 BiOp and LOC, as

2    well as a stay of the Section 9 claim during the remand.            Mot. 2-

3    3. Both Federal and Intervenor Defendants agree that the Section

4    9 claim should be stayed.      Resp. 1; Opp’n 3.

5                                   II.   OPINION

6         A.     NMFS Options on Remand

7                1.   Legal Standard

8         If the grounds for agency action are inadequate and a court

9    remands that action as a result, the agency on remand may either

10   “offer a fuller explanation of the agency’s reasoning at the

11   time of the agency action” or “[a]lternatively, the agency can

12   deal with the problem afresh by taking new agency action.” Dep’t

13   of Homeland Sec. v. Regents of the Univ. of Cal., 140 S. Ct.

14   1891, 1907-08 (2020) (internal quotation marks and citation

15   omitted).

16               2.   Analysis

17        Plaintiff and Federal Defendants agree that on remand the

18   NMFS may choose to either offer a more in-depth explanation of

19   its original findings, or it can deal with the problem afresh by

20   taking new agency action.      Resp. 4; Pls.’ Reply 1-2, ECF No. 89.
21   However, Intervenor Defendants disagree, arguing that the

22   language of the 9th Circuit’s Order limits the NMFS on remand to

23   only providing a “fuller explanation, based on the existing

24   record of proceedings.”      Opp’n 13.

25        The Court agrees with Plaintiff and Federal Defendants that

26   the NMFS may comply with the 9th Circuit’s Order by taking a new
27   agency action, in this case issuing a new BiOp, if it so

28   chooses. Resp. 4; Reply 1-2. Intervenor Defendants are correct
                                           3
     Case 2:16-cv-00818-JAM-JDP Document 92 Filed 11/02/20 Page 4 of 6


1    that, in its Order, the 9th Circuit directed a remand of the

2    2014 opinions to the NMFS “for further explanation.”          Friends of

3    the River, 786 Fed. App’x at 668.         However, the Order also

4    directed this Court to remand to the NMFS so that it may

5    “reassess” its 2014 opinions, indicating that the NMFS may also

6    choose to change its approach by adopting a new BiOp.           Id. at

7    670.   This is consistent with the 9th Circuit’s citation to

8    Florida Power & Light Corporation for the proposition that “if

9    the reviewing court simply cannot evaluate the challenged agency

10   action on the basis of the record before it, the proper course,

11   except in rare circumstances, is to remand to the agency for

12   additional investigation or explanation.”         Id. (quoting Fla.

13   Power & Light co. v. Lorion, 470 U.S. 729, 744 (1985)) (emphasis

14   added).   Further, the Supreme Court’s recent decision in

15   Department of Homeland Security, makes clear that on remand an

16   agency may either provide a better explanation of its action or

17   engage in a new agency action.       Dep’t of Homeland Sec., 140 S.

18   Ct. at 1908.

19          Additionally, Intervenor Defendant’s suggest that the ESA

20   itself prevents NMFS from engaging in a new agency action.
21   Opp’n 12-14.    First, they argue that under the ESA the decision

22   to reinitiate consultation rests with the action agency, in this

23   case the Corps.    Opp’n 12.    The Court disagrees.      While the NMFS

24   may lack authority to order the Corps to comply with its request

25   for consultation, see Sierra Club v. Marsh, 816 F.2d 1376, 1386

26   (9th Cir. 1987), it does have the authority to reinitiate
27   consultation when circumstances warrant, see Salmon Spawning &

28   Recovery All. v. Gutierrez, 545 F.3d 1220, 1229 (9th Cir. 2008).
                                           4
     Case 2:16-cv-00818-JAM-JDP Document 92 Filed 11/02/20 Page 5 of 6


1    Thus, on remand the NMFS may choose to reinitiate consultation,

2    in collaboration with the Corps and issue a new BiOp.           Second,

3    Intervenor Defendants argue that the NMFS may not redefine the

4    scope of the proposed agency action.        Opp’n 14.    However, as

5    Plaintiff points out, this was an issue on appeal that the 9th

6    Circuit did not reach because of the inadequacies of the BiOp

7    and LOC.   Reply 7.    As such, this issue need not be addressed by

8    the Court at this time but may be relitigated by the parties

9    after NMFS completes its work on remand.

10        B.    Conditions on Remand

11              1.    Legal Standard

12        Although “courts may not ‘usurp[]an administrative

13   function’ they retain equitable powers to shape an appropriate

14   remedy”, including the parameters of a remand order.          Friends of

15   Wild Swan v. U.S. Envitl. Prot. Agency, 74 F. App’x 718, 721-22

16   (9th Cir. 2003) (quoting FPC v. Idaho Power Co., 344 U.S. 17, 20

17   (1952)).

18              2.    Analysis

19        Plaintiff and Intervenor Defendants both argue that the

20   Court should impose a schedule for the NMFS on remand.              Mot. 4-
21   5; Opp’n 4.     Additionally, Plaintiff urges this Court to require

22   the NMFS to file quarterly reports documenting its progress.

23   Mot. 7.    While the Court is sympathetic to the parties’ desire

24   for a prompt resolution given the various interests and

25   threatened species at stake, the Court declines to impose a

26   schedule in this case.      Because the NMFS has the discretion to
27   decide how it will comply with the remand order, it is difficult

28   to determine how long it will take.        Resp. 5.   Additionally, the
                                           5
     Case 2:16-cv-00818-JAM-JDP Document 92 Filed 11/02/20 Page 6 of 6


1    usual complexities of issuing a thorough BiOp, coupled with the

2    new uncertainties of operating during the COVID-19 pandemic,

3    warrant giving NMFS flexibility in complying with the remand.

4    Grothe Decl. 4-5.     As the agency entrusted with ensuring

5    compliance with the ESA, the Court is confident that the NMFS

6    will comply with the remand order “as expeditiously as possible

7    in coordination with the Corps” under the circumstances.            Resp.

8    5. The Court will however continue to monitor NMFS’ compliance

9    with this Order by requiring the parties to file periodic joint

10   status reports that include specific details regarding the work

11   completed and actions taken by NMFS as well as best estimates as

12   to when its work will be completed. The first joint status order

13   shall be filed ninety days from the date of this Order, i.e.

14   January 29, 2021 and every ninety days thereafter until the

15   matter is ready for further review by this Court.

16                                   III. ORDER

17        For the reasons set forth above, the Court GRANTS

18   Plaintiff’s Motion to remand and DENIES Plaintiff’s Motion for a

19   remand schedule.    Plaintiff’s Motion to stay consideration of the

20   Section 9 claim during the remand period is GRANTED.
21        IT IS SO ORDERED2.

22   Dated: October 30, 2020

23

24

25

26
     2 The court agrees with Defendants that entry of judgement is
     premature at this stage. See Nat. Res. Def. Council v. Evans,
27   243 F. Supp.2d 1046, 1047 (N.D. Cal. 2003) (“An order remanding a
     matter to an administrative agency is a non-final interlocutory
28   order.”).
                                      6
